Affirmed and Memorandum Opinion filed December 11, 2003








Affirmed and Memorandum Opinion filed December 11,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00521-CV
____________
 
JOHN ADI, Appellant
 
V.
 
TEXAS DEPARTMENT OF INSURANCE
and KELLEY LIESMAN a/k/a KELLEY SUE LIESMAN a/k/a KELLEY S. MENEFEE, Appellees
 

 
On Appeal from the 270th
District Court
Harris County, Texas
Trial Court Cause No. 01-44960
 

 
M E M O R A N D U M  
O P I N I O N
Appellant sued the Texas Department of Insurance (ADepartment@) and its investigator, Kelley Menefee (AMenefee@), alleging defamation.  The trial court granted a summary judgment
motion in favor of the Department and Menefee.  Appellant, representing himself pro se,
presents six issues for review that can be summarized as two contentions,
namely, the trial court=s judgment should be reversed
because (1) genuine issues of material fact were raised regarding the appellees= affirmative defenses of substantial
truth and lack of injury, and (2) the judgment is founded upon defective
summary judgment evidence.




For the same reasons
articulated today by this court in Adi v.
Prudential Prop. & Cas.
Ins. Co. of Am.,
No. 14-01-01001-CV (Tex. App.CHouston [14th Dist.] Dec. 11, 2003, n. pet. h.), we affirm the trial court=s judgment.
 
 
 
 
 
/s/      J. Harvey Hudson
Justice
 
 
 
 
Judgment
rendered and Memorandum Opinion filed December 11, 2003.
Panel
consists of Justices Yates, Hudson, and Fowler.